DETAILED ACTION
This communication is a notice of allowance on patent application 16653979, attorney docket TWT06859/US which has an claimed effective filing date of 10/15/2019, based on application date, and the application is assigned to Nanya Technology Corp. The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . Claims 1 – 10 are pending and are considered below. 

Response to Arguments
Applicant’s arguments, filed 1/19/2021 have been fully considered and are persuasive.  The objections and rejections to claims 1-10 have been withdrawn.
Applicant has amended claims 1-10 with examiner approved language to overcome the §112 and §112b rejections, and added additional limitations to claim 1 which are not taught in the prior art to overcome the §103 rejections of claims 1-10.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with James O’Sullivan on 4/8/2021.

The application has been amended as follows: 
Claim 1 (Currently amended)
A circuit structure, comprising: 
an input/output pad; 

a plurality of pull-down transistors connected to a second voltage; 
an electrostatic discharge (ESD) diode comprising a plurality of first regions of a p-type and a plurality of second regions of an n-type, 
wherein the first regions and the second regions are arranged in an alternating manner, and one of the first regions and one of the second regions form  a component of the ESD diode;
a plurality of first resistor components having a plurality of first terminals connected to the plurality of pull-up transistors and a plurality of secondterminals connected to the input/output pad; and 
a plurality of second resistor components having a plurality of third terminals connected to the plurality of pull-down transistors and a plurality of fourth terminals connected to the input/output pad, wherein each one of the plurality of first resistor components and each one of the plurality of second resistor components are arranged between one of the first regions and one of the second regions.

Allowable Subject Matter
Claims  1-10 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or make obvious an plurality  of ESD diode components where the n- and p- regions are arranged in an alternating manner with a 
Claims 2-10 depend from claim 1 and carry the same novel feature.

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN A BODNAR/Examiner, Art Unit 2893